Name: Council Decision 2007/407/JHA of 12 June 2007 adjusting the basic salaries and allowances applicable to Europol staff
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  personnel management and staff remuneration
 Date Published: 2007-06-14

 14.6.2007 EN Official Journal of the European Union L 153/30 COUNCIL DECISION of 12 June 2007 adjusting the basic salaries and allowances applicable to Europol staff (2007/408/JHA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Council Act of 3 December 1998 laying down the Staff Regulations applicable to Europol employees (1), (hereinafter referred to as Staff Regulations), and in particular Article 44 thereof, Having regard to the initiative of the Republic of Finland (2), Having regard to the opinion of the European Parliament (3), Having regard to the review of remuneration of officials of Europol by the Management Board of Europol, Whereas: (1) In the review of remuneration of officials of Europol, the Management Board took account of the changes in the cost of living in the Netherlands, as well as of the changes in salaries in the public service in the Member States. (2) The review period from 1 July 2005 to 30 June 2006 justifies an increase of 1,5 % of remuneration for the period from 1 July 2006 to 30 June 2007. (3) It is for the Council, acting unanimously, to adjust the basic salaries and allowances of officials of Europol, on the basis of the review, HAS DECIDED AS FOLLOWS: Article 1 The Staff Regulations are hereby amended as follows: With effect from 1 July 2006: (a) in Article 45, the table of basic monthly salaries shall be replaced by the following: 1 2 3 4 5 6 7 8 9 10 11 1 15 136,93 2 13 592,32 3 9 329,29 9 570,24 9 811,20 10 070,70 10 330,19 10 602,01 10 872,61 11 158,08 11 445,37 11 748,12 12 047,75 4 8 124,50 8 340,75 8 553,91 8 779,42 9 004,93 9 242,78 9 477,56 9 727,80 9 978,00 10 240,60 10 503,18 5 6 694,23 6 870,30 7 043,29 7 228,65 7 414,01 7 611,71 7 806,32 8 013,30 8 217,19 8 433,42 8 649,68 6 5 736,61 5 887,94 6 039,33 6 199,97 6 357,50 6 524,33 6 691,14 6 867,23 7 043,29 7 228,65 7 414,01 7 4 782,03 4 908,69 5 032,25 5 165,09 5 297,91 5 436,94 5 575,94 5 724,23 5 869,42 6 023,88 6 178,34 8 4 065,35 4 173,47 4 278,49 4 392,80 4 503,99 4 621,40 4 738,78 4 865,45 4 989,01 5 121,84 5 251,57 9 3 583,44 3 679,19 3 774,98 3 873,80 3 972,67 4 077,70 4 182,73 4 293,94 4 402,10 4 519,46 4 633,76 10 3 107,71 3 191,13 3 271,43 3 357,91 3 441,34 3 534,01 3 626,68 3 722,44 3 815,11 3 917,07 4 015,92 11 3 011,95 3 092,27 3 169,48 3 252,90 3 336,29 3 425,88 3 512,39 3 605,06 3 697,74 3 796,61 3 892,33 12 2 391,04 2 455,87 2 517,65 2 582,55 2 647,42 2 718,46 2 789,52 2 863,66 2 934,70 3 011,95 3 089,17 13 2 054,29 2 109,90 2 162,42 2 221,12 2 276,73 2 338,50 2 397,20 2 462,06 2 523,87 2 591,82 2 656,68 (b) in Article 59(3), the amount EUR 1 004,36 shall be replaced by: EUR 1 019,43; (c) in Article 59(3), the amount EUR 2 008,72 shall be replaced by: EUR 2 038,85; (d) in Article 60(1), the amount EUR 267,84 shall be replaced by: EUR 271,86; (e) in Article 2(1) of Appendix 5, the amount EUR 280,00 shall be replaced by: EUR 284,20; (f) in Article 3(1) of Appendix 5, the amount EUR 12 174,06 shall be replaced by: EUR 12 356,67; (g) in Article 3(1) of Appendix 5, the amount EUR 2 739,17 shall be replaced by: EUR 2 780,26; (h) in Article 3(2) of Appendix 5, the amount EUR 16 434,98 shall be replaced by: EUR 16 681,50; (i) in Article 4(1) of Appendix 5, the amount EUR 1 217,41 shall be replaced by: EUR 1 235,67; (j) in Article 4(1) of Appendix 5, the amount EUR 913,07 shall be replaced by: EUR 926,77; (k) in Article 4(1) of Appendix 5, the amount EUR 608,70 shall be replaced by: EUR 617,83; (l) in Article 4(1) of Appendix 5, the amount EUR 486,96 shall be replaced by: EUR 494,26; (m) in Article 5(3) of Appendix 5, the amount EUR 1 718,01 shall be replaced by: EUR 1 743,78; (n) in Article 5(3) of Appendix 5, the amount EUR 2 290,68 shall be replaced by: EUR 2 325,04; (o) in Article 5(3) of Appendix 5, the amount EUR 2 863,34 shall be replaced by: EUR 2 906,29. Article 2 This Decision shall be published in the Official Journal of the European Union. Article 3 This Decision shall take effect on the day following that of its adoption. Done at Luxembourg, 12 June 2007. For the Council The President W. SCHÃ UBLE (1) OJ C 26, 30.1.1999, p. 23. Act as last amended by Act of 29 November 2006 (OJ L 8, 13.1.2007, p. 66). (2) OJ C 41, 24.2.2007, p. 3. (3) Opinion delivered on 11 April 2007 (not yet published in the Official Journal).